Barnard, P. J.
The plaintiff is the lessee of the New York & Massachusetts Branch Railroad Company. This company obtained and accepted the consent of the defendant to construct its route through the city of Brooklyn, “so as to conform to the grade of the streets which they cross and run through, as laid down in the grade maps of the city.” The papers show that the city claims the right to have certain of its streets raised at the railroad crossings so as to conform to the old grade which existed when the consent was given. The plaintiff asserts that there were no such maps known as “grade maps” of the city. I think such a map is proven as to the locality in question. The ■point is immaterial, as I view the situation of the parties. The agreement to conform to grade of streets applies to all streets which are or may be opened. The intent is thc$ the city shall be superior in forcing grades, and that the railroad shall conform to these grades, as all streets which in great and rapidly growing cities are projected in advance of an immediate necessity. When these grade maps are laid down, the streets are opened in conformity with them. The railroad must conform to the street grade. Chapter 62, Laws 1853, has no application to the case under this view of the situation of the parties in respect to the contract which governs them. The order should therefore be affirmed, with costs and disbursements.